Title: From John Adams to Oliver Wolcott, Jr., 15 November 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Phyladelphia. Nov, 15. 1799

By Some Accident or other the Original Papers concerning the Conspiracy against the Laws and the Beginnings of the late Insurrection in Pennsylvania were never laid before me. I believe they were transmitted to You by the Judge and the Marshall. How far it will be necessary to communicate the Facts, in detail to Congress you will be So good as to consider and I Should be obliged to you for your Sentiments concerning all things to be inserted in the Speech as Soon as may be convenient, because the time draws to righ near, that Something must be Soon brought to a Conclusion.—I wish for your Opinions on all points, but particularly on the Rebellion and the St. Domingo Business. I have the Honor to be, Sir your most obedient

John Adams